DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,037,584. Although the claims at issue are not identical, they are not patentably distinct from each other because of the comparison below. It should be noted that the limitation of “processing the audio signals to generate a second beamformed signal” is not relevant in any part of the independent nor its dependent claims. The comparison is as follows:

Application No. 17/340,431
U.S. Patent No. 11,037,584
Claim 21: receiving audio signals from a microphone array, the audio signals representing at least first speech; 
processing the audio signals to generate a first beamformed signal; 
processing the audio signals to generate a second beamformed signal; 
determining, based on at least one characteristic of the first beamformed signal, that the first beamformed signal represents at least second speech; and 
based at least in part on determining that the first beamformed signal represents the second speech, causing speech processing to be performed based at least in part on the first beamformed signal to determine speech processing data corresponding to the second speech.
Claim 1: receiving audio signals from a microphone array, the audio signals representing at least first speech; 
processing the audio signals to generate a first beamformed signal; 
determining, based on at least one characteristic of the first beamformed signal, that the first beamformed signal represents at least second speech; and 
based at least in part on determining that the first beamformed signal represents the second speech, causing speech processing to be performed based at least in part on the first beamformed signal to determine speech processing data corresponding to at least a portion of the second speech.
Claim 31: a microphone array; at least one processor; and at least one memory comprising instructions that, when executed by the at least one processor, cause the system to: receive audio signals from a microphone array, the audio signals representing at least first speech; 
process the audio signals to generate a first beamformed signal; 
process the audio signals to generate a second beamformed signal; 
determine, based on at least one characteristic of the first beamformed signal, that the first beamformed signal represents at least second speech; and 
based at least in part on determining that the first beamformed signal represents the second speech, cause speech processing to be performed based at least in part on the first beamformed signal to determine speech processing data corresponding to the second speech.
Claim 11: a microphone array; at least one processor; and at least one memory comprising instructions that, when executed by the at least one processor, cause the system to: receive audio signals from the microphone array, process the audio signals to generate a first beamformed signal, 
determine, based on at least one characteristic of the first beamformed signal, that the first beamformed signal represents speech, and 
based at least in part on determining that the first beamformed signal represents speech, cause speech processing to be performed based at least in part on the first beamformed signal to determine speech processing data corresponding to at least a portion of the speech.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Sorensen (US 2013/0082875) teaches a microphone array for receiving audio signals (d1, d2, d3); the output of each microphone in the microphone array is coupled to a respective input of the beamformer; beamformer comprises a voice activity detector (VAD) ([Fig. 2] [0030-0033]).
Vignoli (CN 1689073) teaches a microphone array comprising a plurality of microphone receives the audio signal, and a beam-forming module the first component enhanced audio signal received from the microphone audio signal is extracted from the voice signal of the user, wherein first component is from a first position relative to the microphone array of the user speech, and a speech recognition unit for recognizing speech to create the device order according to the voice signal ([page 2]).
The difference between the prior art and the claimed invention is that Sorensen in view of Vignoli do not explicitly teach based at least in part on determining that the first beamformed signal represents the second speech, causing speech processing to be performed based at least in part on the first beamformed signal to determine speech processing data corresponding to the second speech.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakagawa (JP 2004318026) teaches an adapting process of beam forming is controlled according to speaker identification information and direction information on a speaker. The direction of the speaker is estimated from an input to a microphone array and speaker features of the speech input are analyzed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656